United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Luke Adams, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0780
Issued: November 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 24, 2020 appellant filed a timely appeal from an August 27, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated July 21, 2017, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the August 27, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 27, 2014 appellant, then a 56-year-old city letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed an emotional condition when she was the
subject of a “hasty, vicious attack on her character and livelihood via defamation in termination
without cause” due to factors of her federal employment. She noted that she first became aware
of her emotional condition and realized its relation to factors of her federal employment on
February 7, 2011.
In an attached statement, appellant provided a timeline of events regarding her removal
from the employing establishment. She indicated that on December 31, 2010 she was served with
a “Letter of Removal” from the employing establishment. Appellant related that she initiated an
Equal Employment Opportunity Commission (EEOC) investigation on January 9, 2011, and filed
a grievance through her union on January 11, 2011. She reported that on February 7, 2011, she
was returning from delivery route when E.M., a supervisor, informed her that she needed to collect
her personal belongings and be escorted off the premises. Appellant noted that she immediately
felt “butterflies” in her abdomen and was light headed. She explained that her heart was racing
and that she could hardly catch her breath when she collected her belongings. Appellant described
the process she followed over the next few months in filing grievances through her union office
and with the EEOC and how her illness compounded. She noted that in April 2011, she accepted
a pre-arbitration offer to return to work, but was approved for Family and Medical Leave Act
(FMLA) sick leave due to her severe depression. Appellant reported that she returned to work on
June 21, 2011, but continued to experience problems with management. She described specific
incidents from June 28, 2011 to December 9, 2013, where she felt threatened or harassed by her
supervisors through the grievance process or while at work.
Appellant submitted a January 27, 2014 statement, describing the negative and hostile
thoughts she had experienced since her wrongful termination and removal from the premises in
February 2011. She also explained that she had previously experienced post-traumatic stress
disorder (PTSD) in 1992 and 1993 and described those situations.
OWCP also received an April 15, 2011 pre-arbitration settlement agreement, an April 30,
2011 Notice to Report to Work letter, and a list of appointments from her medical provider.
In a January 22, 2014 work status note, Dr. Yvonne Monroe, a Board-certified psychiatrist
and neurologist, requested that appellant’s leave of absence from work be extended from
January 10 to July 15, 2014, because her PTSD had “worsened to moderate to severe and being at
the workplace would be further traumatizing.”
In a February 12, 2014 letter, S.R., an injury compensation health and resource
management manager, controverted appellant’s claim alleging that appellant’s reaction to an
administrative issue was self-generated and not covered under FECA.

2

In a March 24, 2014 decision, OWCP denied appellant’s claim, finding that the evidence
of record was insufficient to establish that appellant actually experienced the alleged employment
factors. It explained that there was no evidence to corroborate the specific employment incidents
that appellant claimed caused or contributed to her alleged emotional condition. OWCP
concluded, therefore, that the requirements had not been met to establish an injury as defined by
FECA.
On April 23, 2014 appellant requested a hearing before a representative of OWCP’s Branch
of Hearings and Review, which was held on November 13, 2014.
On May 2, 2015 OWCP received appellant’s completed development questionnaire dated
March 21, 2014, and various witness statements from appellant’s coworkers. In a March 12, 2014
statement, E.R. recounted that after appellant returned to work in July 2011, she was subjected to
wrongful accusations that she was hiding or not on her mail route. In a March 12, 2014 letter,
M.D. reported that during the summer of 2011 there were ongoing confrontations between
appellant and Acting Supervisor, K.B. In a March 12, 2014 letter, J.F. noted that on or about midJuly 2011 he observed Acting Supervisor, K.B., yell at appellant on several occasions and accuse
her of hiding on her route. In a September 15, 2014 statement, J.F. indicated that on February 7,
2011 he observed appellant being escorted through an “employees only” door.
Appellant also submitted a letter of reference from J.C., a former supervisor, and a
February 17, 2014 statement that provided a detailed description of her work duties when
delivering mail.
OWCP received various documents from the employing establishment, including a
December 10, 2010 city route inspection form; a December 27, 2010 Notice of Removal letter; a
June 20, 2013 Letter of Warning; and a February 4, 2014 Notice of Unexcused Absence letter.
Appellant additionally submitted documents related to her EEOC investigation and union
grievances, including: requests for official time dated December 8, 10, 11, and 31, 2010; a
January 11, 2011 Form 1260, which she alleged showed that she did not take lunch on that day;
an October 12, 2011 letter by appellant describing violations of the by-laws and union constitution;
and a July 3, 2012 Brief in Opposition to appellant’s petition.
Appellant also provided medical evidence, including hospital records dated December 11
through 12, 2013; a January 5, 2012 Certification of Health Care Provider for Employee’s Serious
Heath Condition form; and a March 10, 2014 letter by Dr. Monroe.
By decision dated January 29, 2015, OWCP’s hearing representative affirmed the
March 24, 2014 decision, with modification. She determined that fact of injury had been
established, but denied the claim finding that appellant had not established any compensable
employment factors under FECA.
On February 1, 2016 appellant requested reconsideration. She alleged that the facts in the
hearing representative’s decision were inaccurate and provided corrections. Appellant also
asserted that she was initially informed that she did not need to upload additional information for
the hearing and noted that she had problems getting mail and evidence to OWCP. She submitted
leave calendar print outs for 2013 through 2015.

3

In a March 20, 2016 statement, appellant requested that OWCP specify what evidence was
needed to establish her claim. She alleged that she was trying to the best of her ability to meet
their demands and she believed that she was understanding her request.
OWCP also received several medical reports by Dr. Monroe, including a Certification of
Health Care form dated December 4, 2002; a January 2, 2003 work status note; a November 12,
2014 letter; and an April 30, 2015 work status note.
In an April 29, 2016 decision, OWCP denied modification of the January 29, 2015
decision.
On April 28, 2017 appellant requested reconsideration. She alleged that she finally
received a small amount of paperwork that was directly related to her wrongful termination.
Appellant asserted that her story was true and she believed that she was submitting the necessary
evidence.
In a May 25, 2017 statement, appellant explained that the paperwork she was submitting
was to show the type of employee that she started out to be and hoped to become. She asserted
that she sought to be the best worker she could possibly be, but the employing establishment was
determined to discredit her.
Appellant submitted a copy of Article 16 of the contract between the union and employing
establishment dated July 2014 and noted the portions of the contract that she contended were
violated by the employing establishment. She also provided a November 17, 2014 National Labor
Relations Board charge against employer form dated November 17, 2014.
OWCP received additional employing establishment forms and documents related to
appellant, including a timesheet dated for January 26 to February 26, 2010; daily performance
worksheets dated November 27 to December 4, 2010; leave calendars for 2013, 2014, and 2015;
an April 16, 2014 request for records information; a May 5, 2014 letter informing appellant that
she had been on leave without pay (LWOP) status for more than 30 days; a May 5, 2014 employing
establishment Notice of Personnel Action (PS Form 50); a March 18, 2015 Notice of Change in
Health Benefits form; a March 25, 2015 Federal Employees’ Group Life Insurance Program notice
of conversion form; a March 25, 2015 PS Form 50; a March 25, 2015 letter informing appellant
that her life insurance coverage had been terminated; and an April 13, 2015 PS Form 50. OWCP
also received appellant’s birth certificate and a North Carolina death certificate for appellant’s
father.
Appellant additionally submitted various documents dated from 1980 to 1992, including:
record of training forms dated April 15, 1980 and July 2, 1981; an August 5, 1981 commendation
letter; a January 5, 1983 commendation letter; a May 20, 1985 commendation letter and Special
Achievement Award; a December 28, 1988 commendation letter; an August 24, 1989 Federal
Health Benefits election form; a November 22, 1989 PS Form50; a December 18, 1989
authorization to deduct dues; and a work status note, which indicated that appellant was a patient
at a health care facility from August 17 to September 1, 1992.
In a June 21, 2017 letter, A.K., a registered nurse, indicated that the employing
establishment had initially challenged appellant’s claim on February 12, 2014. She contended that
the employing establishment continued to be of the opinion that appellant’s “feelings or perception
4

of instruction, direction, or discipline within the workplace did not substantiate an injury or
illness.”
By decision dated July 21, 2017, OWCP denied modification of its April 29, 2016 decision.
On July 23, 2018 appellant requested reconsideration.
In a July 13, 2018 letter, appellant alleged that she still suffered symptoms from her
previous injury. She noted that she was not able to see a current medical professional due to lack
of insurance and short-term memory problems. Appellant also indicated that she had not received
documentation from her former OWCP claim regarding a past diagnosis, which was directly
related to this claim.
By decision dated July 27, 2018, OWCP denied appellant’s reconsideration request. It
found that her reconsideration request was untimely filed and failed to demonstrate clear evidence
of error.
Appellant filed an appeal with the Board. In a July 26, 2019 order, the Board set aside the
July 27, 2018 OWCP decision and remanded the case for OWCP to review appellant’s July 23,
2018 reconsideration request under the proper standard for a timely reconsideration request
pursuant to 5 U.S.C. § 8128(a).4
By decision dated August 27, 2019, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It found that her July 13, 2018
reconsideration request neither raised substantive legal questions nor included new and relevant
evidence.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.5
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.6

4

Order Remanding Case, Docket No. 19-0639 (issued July 26, 2019). The Board explained that because one year
from OWCP’s July 21, 2017 merit decision was on a Saturday, July 21, 2018, the period extended to the next business
day, which was Monday, July 23, 2018, thereby rendering appellant’s request as timely filed.
5

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
6

20 C.F.R. § 10.606(b)(3); see J.W., Docket No. 19-1795 (issued March 13, 2010); see also L.G., Docket No. 091517 (issued March 3, 2010); C.N., Docket No. 08-1569 (issued December 9, 2008).

5

A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.7 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.8 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.9
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
With her July 23, 2018 request for reconsideration, appellant submitted a statement
alleging that she still suffered symptoms from her work-related injury and was gathering evidence
to establish her claim. Appellant’s reconsideration request does not advance a new legal argument
not previously considered nor show that OWCP erroneously applied or interpreted a specific point
of law. The Board finds that the argument made by appellant on reconsideration was cumulative,
duplicative, or repetitive in nature and was insufficient to warrant reopening the claim for merit
review.10 Thus, appellant is not entitled to a review of the merits of her claim based on the first
and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).11
Furthermore, the Board finds that appellant submitted no new evidence in support of her
request for reconsideration.12 Thus, appellant is also not entitled to a review of the merits of her
claim based on the third above-noted requirement under section 10.606(b)(3).13
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.14

7
Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Chapter 2.1602.4b.
8

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

9

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

10

J.V., Docket No. 19-1554 (issued October 9, 2020); see T.B., Docket No. 16-1130 (issued September 11, 2017).

11

G.Q., Docket No. 18-1697 (issued March 21, 2019); Alan G. Williams, 52 ECAB 180 (2000).

12

See F.D., Docket No. 19-0890 (issued November 8, 2019).

13

T.M., Docket No. 19-0535 (issued July 25, 2019).

14
See S.M., Docket No. 18-0673 (issued January 25, 2019); A.R., Docket No. 16-1416 (issued April 10, 2017);
M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006) (when a request for reconsideration does not meet
at least one of the three requirements enumerated under section 10.606(b), OWCP will deny the request for
reconsideration without reopening the case for a review on the merits).

6

On appeal counsel argues that appellant had submitted sufficient evidence to establish her
emotional condition claim. As noted above, however, the Board does lacks jurisdiction over the
merits of the claim.15
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 27, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 24, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

Supra note 3.

7

